                                                         Ten Post Office Square
                                                         8th Floor South PMB #706
                                                         Boston, MA 02109
                                                         617.227.0548
                                                         www.consovoymccarthy.com

                                                  April 3, 2020

The Honorable William M. Conley
U.S. District Court – Western District of Wisconsin
120 North Henry Street, Room 320
Madison, Wisconsin 53703

Re:    DNC v. Bostelmann, No. 3:20-cv-249, -278, -284 (consol.)
       Response to Defendants’ Motion for Clarification

Dear Judge Conley:

        On Defendants’ two requests for clarification (DNC Doc. 174), Intervenors take
the following positions:

       1.      Although Intervenors are very concerned about the implications of the
Court’s order and have appealed certain aspects of it, Intervenors believe that permitting
the public release of interim results while absentee ballots are still being completed and
submitted would only exacerbate the potential negative effects on ballot security and
election integrity. Indeed, that is why the statute generally prohibits tabulation of absentee
ballots before the election is completed. Intervenors thus encourage the Court to adopt
the WEC’s proposed position.

        2.     The Court indicated at the hearing that it was not inclined to make retroactive
rules for people who already had submitted absentee ballots without the witness signature
required by statute. Intervenors note that permitting submissions of statements separately
from the ballot itself will only increase the confusion and logistical hurdles for election
officials who are now forced to operate on an extremely tight timeline to finalize the
election results.

                                           Sincerely,

                                            /s/ Patrick Strawbridge
                                           Counsel for Intervenor-Defendants
                                           Republican National Committee and
                                           Wisconsin Republican Party
